
	
		112th CONGRESS
		2d Session
		S. 3314
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To specifically authorize certain funds for
		  an intelligence or intelligence-related activity and for other purposes.
		  
	
	
		1.Authorization of funds for intelligence
			 activitiesFunds appropriated
			 for an intelligence or intelligence-related activity of the United States
			 Government as described on the last three lines in the table entitled Military
			 Intelligence Program, Fiscal Year 2012 Recommendation, Summary on the third
			 page after page 69 of the funding tables in the classified annex to the Joint
			 Explanatory Statement of the Committee of Conference to accompany the
			 Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 786), in
			 excess of the amount specified for such activity in the tables in the
			 classified annex prepared to accompany the Intelligence Authorization Act for
			 Fiscal Year 2012 (Public Law 112–87; 125 Stat. 1876) shall be specifically
			 authorized by Congress for purposes of section 504 of the National Security Act
			 of 1947 (50 U.S.C. 414).
		
	
		
			Passed the Senate
			 June 19, 2012.
			
			Secretary
		
	
	
	
